CCA 201200483. On further consideration of the granted issue, 73 M.J. 200 (C.A.A.F. 2014), and the briefs of the parties, and in view of United States v. Davenport, 73 M. J. 373 (C.A.A.F. 2014), we hold that the record of trial in this case contains a substantially verbatim transcript.
During Appellant’s sentencing, an audio recording of the providence inquiry was played for the members. While the transcript of this portion of the proceedings did not include a verbatim transcript of the recorded providence inquiry, a verbatim transcript of the entire providence inquiry is included earlier in the record. Moreover, Appellant consented to the attachment to the record of an audio recording of the entire trial, which included the recording of the providence inquiry played for the members.
Thus, the substance of the omitted material can “be recalled with fidelity” because it is located elsewhere in the transcript in its entirety. See Davenport, 73 M.J. at 377. Consequently, the omission in this case is not substantial, and, therefore, the transcript here was verbatim. Accordingly, it is ordered that the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.